Citation Nr: 0810184	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  99-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic back disorder.  

2.  Entitlement to an initial compensable disability 
evaluation for the veteran's pulmonary pleural plaquing.  


REPRESENTATION

Appellant represented by:	Larry David, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from June 1946 to December 
1947; from July 1948 to March 1950; from August 1950 to June 
1954; and from December 1954 to May 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which denied 
service connection for a chronic back disorder to include 
lumbar spine degenerative changes; denied compensation under 
the provisions of 38 U.S.C.A. § 1151 for a left eye disorder; 
and denied increased evaluations for the veteran's right knee 
degenerative arthritis, post-operative left knee arthritis, 
and right (major) thumb fracture residuals.  In January 2001, 
the RO granted a separate 10 percent evaluation for left knee 
laxity.  In March 2001, the Board denied increased 
evaluations for the veteran's right knee and left knee 
disabilities and remanded the issue of the veteran's 
entitlement to service connection for a chronic back disorder 
to the RO for additional action.  

In July 2002, the RO denied increased evaluations for the 
veteran's right knee degenerative arthritis, post-operative 
left knee arthritis, and left knee laxity.  In August 2003, 
the RO established service connection for pulmonary pleural 
plaquing and assigned a noncompensable evaluation for that 
disability.  In June 2006, the Board determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left eye disorder; 
denied service connection for a hip disorder; denied 
increased evaluations for the veteran's right knee and left 
knee disabilities; and remanded the issues of service 
connection for a back disorder and an initial compensable 
evaluation for the veteran's pulmonary pleural plaquing to 
the RO for additional action.    

In July 2007, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In September 
2007, the requested VHA opinion was incorporated into the 
record.  In October 2007, the veteran was provided with a 
copy of the VHA opinion.   
As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic back disorder, the Board is 
required to consider the question of whether new and material 
evidence has been received to reopen the veteran's claim 
without regard to the RO's determination in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
pulmonary pleural plaquing.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as an initial compensable 
evaluation for the veteran's pleural plaquing.  The veteran 
is not prejudiced by such action.  

The veteran has submitted a claim of entitlement to service 
connection for chronic pneumonia residuals.  It appears that 
the RO has not had an opportunity to act upon the claim.  
Absent an adjudication, a notice of disagreement (NOD), a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Veterans Law Judge 
cannot have jurisdiction of the issue*.  38 C.F.R. § 19.13 
(2007).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely NOD and a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (2007).  


FINDINGS OF FACT

1.  In February 1982, the RO denied service connection for a 
chronic back disorder.  The veteran was informed in writing 
of the adverse decision and his appellate rights in March 
1982.  The veteran did not submit a NOD with the decision.  

2.  The documentation received since the February 1982 RO 
decision is relevant and probative of the issue at hand.  

3.  A chronic back disorder was not manifested during or for 
many years after active service.  The veteran's chronic 
lumbar spine degenerative disc disease, degenerative joint 
disease, arthritis, and spinal stenosis have not been 
objectively shown to have originated during active service.  

4.  Service connection is currently in effect for 
post-operative bladder cancer residuals with radical bladder 
resection residuals, ileal conduit, prostatectomy residuals, 
and chronic urinary tract infections; right knee degenerative 
arthritis; post-operative left knee degenerative arthritis; 
left knee laxity; right (major) thumb fracture residuals; 
pulmonary pleural plaquing; chronic bowel obstruction 
residuals, and chronic erectile dysfunction.  

5.  The veteran's chronic lumbar spine disabilities have not 
been shown to be etiologically related to his 
service-connected disabilities.  

6.  The veteran's pulmonary pleural plaquing has been shown 
to be essentially asymptomatic on repeated VA evaluation.  


CONCLUSIONS OF LAW

1.  The February 1982 rating decision denying service 
connection for a chronic back disorder is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a chronic back disorder 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 20.1103 (2007).  

2.  A chronic back disorder was not incurred in or aggravated 
by active service and arthritis may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.307, 3.309 
(2007).  

3.  A chronic back disorder was not proximately due to or the 
result of the veteran's service-connected disabilities.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a), 3.326(a) (2007).  

4.  The criteria for an initial compensable evaluation for 
the veteran's pulmonary pleural plaquing have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.20, 4.96, 4.97, 
Diagnostic Code 6833 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for a chronic back disorder and the 
evaluation for his pulmonary pleural plaquing, the Board 
observes that the RO issued VCAA notices to the veteran in 
April 2001, February 2003, March 2004, March 2006, and April 
2006 which informed him of the evidence needed to support an 
application to reopen a claim of entitlement to service 
connection, a claim for service connection, and the 
assignment of an evaluation and effective date of an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
application and claim.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The Board requested a VHA opinion.  The VHA opinion 
was subsequently provided to the veteran and incorporated 
into the record.  The veteran requested a hearing before a 
Veterans Law Judge.  He was scheduled for a December 2000 
hearing before a Veterans Law Judge.  He subsequently 
cancelled the scheduled hearing.  All relevant facts have 
been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet.App. 1 (2006); Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  

II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the 
date of mailing of the notification of the initial review and 
determination of a veteran's claim and the subsequent filing 
of a timely substantive appeal, a rating determination is 
final and is not subject to revision upon the same factual 
basis except upon a finding of clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2007).  

A.  Prior RO Decision

In February 1982, the RO denied service connection for a 
chronic back disorder as the claimed disability was not shown 
by the clinical documentation of record.  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in March 1982.  The veteran did not submit a NOD with 
the decision.  

The evidence considered by the RO in formulating its February 
1982 rating decision may be briefly summarized.  The 
veteran's service medical records make no reference to a 
chronic back or spine disorder.  In his December 1981 claim 
for service connection, the veteran reported that his 
service-connected left knee injury necessitated that he limp 
which in turn caused "some back pain."  

B.  New and Material Evidence 

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156(a) applies only to applications filed on or 
after August 29, 2001.  As the veteran's application to 
reopen his claim of entitlement to service connection for a 
chronic back disorder was received in May 1998, the prior 
version of 38 C.F.R. § 3.156 is for application.  Title 38 of 
the Code of Federal Regulations (2001) states, in pertinent 
part, that: 

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156 
(2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the February 1982 RO decision 
denying service connection for a chronic back disorder 
consists of VA examination and clinical documentation; 
private clinical documentation; and written statements from 
the veteran and his spouse, children, and other relatives.  
In his May 1998 application to reopen his claim for service 
connection, the veteran advanced the he had injured his back 
in the same incident in which he sustained his 
service-connected knee disabilities or, in the alternative, 
he incurred a chronic back disorder secondary to his 
service-connected knee disabilities.  

VA clinical documentation dated in November 1997 indicates 
that the veteran complained of chronic back pain of 20 or 30 
years' duration.  He reported that he had twisted his back in 
1965 while climbing over a fence.  Contemporaneous X-ray 
studies of the lumbosacral spine revealed findings consistent 
with lumbar spine degenerative joint disease and lumbar spine 
degenerative disc disease.  

In reviewing the additional documentation submitted into the 
record since the February 1982 RO decision, the Board 
observes that the veteran's May 1998 application to reopen 
and the VA clinical documentation constitute new and material 
evidence in that they are of such significance that they must 
be considered in order to fairly decide the merits of the 
case.  As new and material evidence has been received, the 
veteran's claim of entitlement to service connection for a 
chronic back disorder is reopened.  

C.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for post-operative bladder cancer 
residuals with radical bladder resection residuals, ileal 
conduit, prostatectomy residuals, and chronic urinary tract 
infections; right knee degenerative arthritis; post-operative 
left knee degenerative arthritis; left knee laxity; right 
(major) thumb fracture residuals; pulmonary pleural plaquing; 
chronic bowel obstruction residuals, and chronic erectile 
dysfunction.  

The Court has clarified that while there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute a single 
claim.  Roebuck v. Nicholson, 20 Vet.App. 307, 313 (2006).  

The veteran's service medical records make no reference to a 
chronic back or spine disability.  Clinical documentation 
from Memorial Hospital dated in October 1978 reflects that 
the veteran complained of low back pain of three to four 
days' duration associated with moving a television set.  
Contemporaneous X-ray studies of the lumbar spine revealed 
L4-5 disc space narrowing.  The veteran was diagnosed with 
low back strain.  

In his December 1981 claim for service connection, the 
veteran reported that his service-connected left knee injury 
caused him to limp which precipitated "some back pain."  

A March 1984 VA treatment record states that the veteran 
complained of low back pain.  An impression of low back pain 
of unknown etiology was advanced.  

Clinical documentation from the Burlington Clinic dated in 
October 1987 states that the veteran presented a 
"longstanding history of low back pain and discomfort."  
The veteran was diagnosed with severe osteoarthritis.  An 
August 1989 treatment record from Richard Rodarte, M.D., 
conveys that the veteran had a "long history of recurrent 
back problems."  

VA clinical documentation dated in November 1997 indicates 
that the veteran complained of chronic radiating back pain of 
20 to 30 years' duration.  The veteran reported that he had 
twisted his back while going over a fence during active 
service in 1965.  Contemporaneous X-ray studies of the 
lumbosacral spine revealed findings consistent with 
lumbosacral spine degenerative arthritis and lumbar spine 
degenerative disc disease.  
An April 1998 VA physical evaluation states that the veteran 
complained of chronic back pain since active service.  
Treating VA medical personnel noted the veteran's history of 
degenerative disc disease, degenerative joint disease, and 
associated nerve root compression.  An impression of a "UMN 
lesion of [unknown] etiology" was advanced.  Contemporaneous 
X-ray studies of the spine revealed findings consistent with 
osteopenia and degenerative changes of the lower thoracic and 
upper lumbar spinal segments.  

In his May 1998 application to reopen his claim for service 
connection, the veteran advanced the he injured his back in 
the same incidents in which he sustained his 
service-connected knee disabilities or, in the alternative, 
he incurred a chronic back disorder secondary to his 
service-connected knee disabilities.  

At a November 2001 VA examination for compensation purposes, 
the veteran complained of chronic back pain.  The veteran was 
diagnosed with severe lumbar spine degenerative joint disease 
and associated lumbar spine stenosis and polymyalgia 
rheumatica.  The examiner commented that:  

Patient has developed a combination of 
polymyalgia rheumatica and severe 
degenerative joint disease in the lumbar 
spine resulting in lumbar stenosis.   ...  
It is clear that the patient's knee 
problem did not directly cause his low 
back condition, either the polymyalgia 
rheumatica or the lumbar stenosis.  

Given the relatively symmetrical gait 
noted on today's examination as well as 
lack of evidence of a significant limp in 
previous examination, it is less likely 
then (sic) not that the present back 
condition was aggravated by the knee 
condition.  

An undated written statement from the veteran's spouse 
received in December 2001 conveys that the veteran initially 
experienced back pain following his inservice knee injury.  A 
March 2003 written statement from the veteran's son indicates 
that he was 10 years old at the time of the veteran's service 
retirement.  He recalled that his father had a back disorder 
at that time.  

At a March 2003 VA examination for compensation purposes, the 
veteran was noted to have started to experience low back pain 
in 1987.  A recent magnetic resonance imaging study was 
reported to show significant lumbar spinal canal stenosis.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  A 
chronic back disorder was not shown during active service or 
for many years thereafter.  The veteran's chronic lumbar 
spine degenerative disc disease, degenerative joint disease, 
and spinal stenosis have not been objectively shown to have 
originated during active service or to be etiologically 
related to his service-connected knee and other disabilities.  
Indeed, the existence of such etiological relationships where 
specifically negated by the VA examiner at the November 2001 
VA examination for compensation purposes.  

The veteran advances that he sustained a chronic back 
disability as the result of an inservice injury sustained 
while climbing a fence or, in the alternative, secondary to 
his service-connected knee disabilities.  The veteran's claim 
is supported solely by his own, his wife's, and children's 
written statements on appeal.  The veteran is competent to 
state that he sustained trauma to his back during active 
service.  However, the Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the causation of a particular medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The lay written statements are thus insufficient to 
establish an etiological relationship between the claimed 
disorder and either active service or the veteran's 
service-connected disabilities.  Therefore, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
chronic back disorder.  




III.  Pulmonary Pleural Plaquing

A.  Historical Review

The veteran's service personnel records reflect that he 
served as a firefighter.  The report of a July 2003 VA 
examination for compensation purposes states that the veteran 
was diagnosed with "probable asbestos exposure and pneumonia 
during active military service."  The examiner concluded 
that it was "as likely as not that [the veteran's] current 
pleural plaquing is related that asbestos exposure and/or 
prior pneumonia."  In August 2003, the RO established 
service connection for pulmonary pleural plaquing; assigned a 
noncompensable evaluation for that disability; and 
effectuated the award as of July 15, 2002.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  The rating schedule 
does not specifically address pulmonary pleural plaquing.  In 
such situations, it is permissible to evaluate the veteran's 
service-connected disorder under provisions of the schedule 
which pertain to a closely-related disease or injury which is 
analogous in terms of the function affected, anatomical 
localization and symptomatology.  38 C.F.R. § 4.20 (2007).  
The Board finds that the veteran's service-connected 
pulmonary pleural plaquing is most closely analogous to 
asbestosis as both disorders are manifested by similar 
symptomatologies.  Asbestosis is to be evaluated under the 
General Rating Formula for Interstitial Lung Disease.  

The General Rating Formula for Interstitial Lung Disease 
provides that a 10 percent evaluation is warranted for Forced 
Vital Capacity (FVC) of 75 to 80 percent predicted or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  A 30 percent evaluation requires FVC of 65 to 74 
percent predicted or DLCO (SB) 56 to 65 percent predicted.  
Post-bronchodilator studies are required when pulmonary 
function tests (PFT) are done for disability evaluation 
purposes except when the results of pre-bronchodilator 
pulmonary function tests are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done.  When evaluating based on PFT's, use post-
bronchodilator results in applying the evaluation criteria in 
the rating schedule unless the post-bronchodilator results 
were poorer than the pre-bronchodilator results. In those 
cases, use the pre-bronchodilator values for rating purposes.  
38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833 (2007).

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

At the July 2003 VA examination for compensation purposes, 
the examiner noted that: the veteran had an inservice history 
of asbestos exposure; a 1991 VA computerized tomography study 
revealed pulmonary emphysema with increased interstitial 
markings, minimal mediastinal adenopathy, a small left upper 
lobe ovoid pulmonary nodule, and adjacent focal pleural 
thickening; and a September 2001 VA computerized tomography 
study revealed focal areas of pleural plaques and bilateral 
pleural thickening.  An impression of "probable asbestos 
exposure and pneumonia during active military service" was 
advanced.  The examiner commented that:

It is as likely as not that his current 
pulmonary pleural plaquing is related to 
that asbestos exposure and/or prior 
pneumonia.  Patient's current symptoms of 
dyspnea are unrelated to any pulmonary or 
cardiac condition, but probably related 
to generalized weakness related to his 
general conditioning and polymyalgia 
rheumatica.  

At an August 2006 VA examination for compensation purposes, 
the veteran was diagnosed with pleural plaque disease without 
evidence of asbestosis.  The examiner concluded that: 

As stated earlier, lung volumes were not 
obtained during this study because 
patient refused.  However, his lung 
volumes and diffusion were normal in 
2004.  The characteristic lung function 
abnormalities in patients with asbestosis 
include reduced lung volumes, 
particularly the vital capacity and total 
lung capacity and diminished DLCO.  There 
are no findings in the lung parenchyma on 
imaging to suggest a fibrotic process 
which would be consistent with 
asbestosis.  

The report of a December 2006 VA examination for compensation 
purposes relates that the veteran was diagnosed with asbestos 
lung plaques with minimal sequelae.  The examiner opined 
that: 

Upon review of his pulmonary doctors from 
North Chicago's notes and his PFTs and CT 
scans, it is not as least as likely as 
not that the veteran's poor pulmonary 
function testing is due [to] the pleural 
plaques on his lungs.  The pleural 
plaques would cause minimal clinical 
symptoms.  The veteran is currently 
oxygen dependent mainly due to his 
deteriorating heart condition.  ...  The 
veteran also two years prior had a large 
pulmonary embolism which caused 
oxygen/ventilation mismatching of the 
lungs.  He is also on Methotrexate for 
his polymyalgia rheumatica.  He has been 
on Methotrexate for a number of years and 
Methotrexate is known to cause some 
pulmonary disease.  The Methotrexate and 
pulmonary embolism and the congestive 
heart failure from the heart condition 
are much more likely to be the cause for 
the veteran's poor pulmonary function.  

The September 2007 VHA opinion conveys that the claims 
folders had been reviewed.  The physician opined that:

2.  Are the veteran's repeated abnormal 
VA PFT results, or any component thereof, 
a manifestation of or otherwise 
attributable to his service-connected 
asbestos exposure-related pulmonary 
disability?  

No.  Since his repeated complete PFT's 
done on 12/10/01, 9/4/02, 1/27/03 and 
2/23/04 showed normal spirometry and lung 
volumes.  

Asbestos lung disease causes restrictive 
lung disease.  The repeated mild 
reduction of diffusion capacity noted in 
this patient could be related to 
multifactorial causes-pneumonia scarring 
he had in the past, effect of long term 
use of methothrexate on the lungs the 
patient is taking for back, ankle and 
hand pains, repeated heart attacks, and 
pulmonary embolism.  

The veteran's service-connected pulmonary pleural plaquing 
alone has been repeatedly found to be essentially 
asymptomatic on multiple physical evaluations.  The veteran's 
current pulmonary impairment has been attributed to his 
multiple other disabilities.  The September 2007 VHA 
concurred in these assessments.  In the absence of any 
objective evidence of pulmonary or other impairment 
associated with the veteran's pulmonary pleural plaquing, an 
initial compensable evaluation on either a schedular or 
extra-schedular basis is not warranted.  38 C.F.R. 
§§ 3.321(b)(1), 4.20, 4.96, 4.97, Diagnostic Code 6833 
(2007).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic back disorder is granted.  

Service connection for a chronic back disorder is denied.  

An initial compensable evaluation for the veteran's pulmonary 
pleural plaquing is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


